Title: To George Washington from Samuel Huntington, 26 April 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia April 26 1781
                        
                        For your Excellency’s Information, I have herewith enclosed a State of the Debts due from the United States,
                            with the necessary Estimates for the current Year as near as they can be ascertained at present; Copies whereof are
                            transmitted to the several States. Also a resolve of the 23d Instant, directing the Board of War to take effectual
                            Measures for the Removal of all public Stores, Beef—Cattle, and also Provisions & Forage collected or stored on
                            the Peninsula between the Delaware & Chesapeake Bays, and on the Jersey Shore adjacent to the Delaware; which may
                            probably fall into the Hands of the Enemy in Case of an Invasion.
                        You will also receive enclosed a Letter from General Gates addressed to Congress, which they have thought
                            proper to refer to the Commander in Chief. I have the Honor to be, with the greatest Respect Your Excellency’s most
                            obedient & most humble Servant
                        
                            Sam. Huntington President

                        
                     Enclosure
                                                
                            
                                Sir
                                Philadelphia 24th April, 1781
                            
                            Unconscious, & Unaccused of any Military Crime, I have undergone the Mortification of being
                                recalled from my late Command with tacit Marks of Disesteem.
                            I shall not dwell on what has been done to the Southward, Thought I labourd under the most Wofull Wants.
                                What is praise-worthy, must be sooner, or later, known to the Public; but the Silent blame of Superiors, is too
                                Affecting to be endured with affected unconcern. Patience, in such Cases, implies Consciousness of Guilt.
                            The Approbation from which I was officially excluded by Congress, when they Thanked the Southern Army,
                                and Distinguis’d several officers by Name, has been Generally construed, as The consequence of a positive charge
                                against me. Since our Disaster near Camden, whenever they publish’d the successes to various Operations of hte Troops which I had the Honour to Command, they have Scarcely ever
                                mention’d my Name. Whether such Omissions were accidental, or intended, my Character has been, and is still more
                                injured by them, than by the Malevolent Whispers of the most artfull Calumniators.
                            Neither the Wisdom, nor the Generosity of Congress will I trust suffer me to remain a Useless Officer,
                                Stain’d with Disgraceful Imputations unless they be supported by a legal Charge against me.
                            It being in their power to do me Justice by their own Inquiry into my Conduct, as they have done in
                                Similar Cases; respecting Others, I entreat your Excellency will Urges them to protect me against Standing, though Vague
                                Accusations.
                            To Support by my personal Efforts the Noblest Causes in which a Virtuous Man can be engaged is my most
                                Ardent Desire in which I hope Shall be soon Indulged. With Sincere Respect I have the Honour to be Sir, your
                                Excellencys most Humble, and most Obedient Servant
                            
                                Horatio Gates
                            
                        
                        
                    